DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the access point, data collector, and channel selector as well as claimed actions (measurement, selection, etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 1, “WLAN” should be expanded to “wireless local area network”.
For Claim 14, “LAN” should be expanded to “local area network”.
For Claim 10, “to the second interval” should be amended to “than the second interval” for consistency with claim 9.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 4, “the channel” probably has antecedent basis in the respective first or second channel being measured and should be amended accordingly.
For Claim 5, “the first measurement” should probably be corrected to ---the first performance measurement---.

For Claim 14, claim limitations “data collector” and “channel selector” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the disclosure is silent as to whether these features are hardware or software.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-15, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 217/0006479).
For Claims 1 and 14, Smith teaches a method of selecting a channel for wireless communication between an access point and a client device in a WLAN (see paragraph 2, Figure 1), an access point adapted for communication with a client device in a LAN, the access point comprising: a data collector and a channel selector (see paragraphs 37-38: hardware); the method comprising: 
obtaining a first performance measurement from a first channel during a first interval (see paragraphs 31, 36; paragraph 39: types of measurements); 
obtaining a second performance measurement from a second channel during a second interval, the first interval being temporally separated from the second interval by a predetermined period which is greater than or equal to one second (see paragraph 31: iteratively scan; paragraphs 41, 43: scan intervals and durations; also paragraphs 48 and 88); and 
selecting a communication channel for use taking the first performance measurement and the second performance measurement into account (see paragraphs 31, 36).
For Claim 2, Smith teaches the method, further comprising making a plurality of first performance measurements during the first interval (see paragraphs 41, 42).
For Claim 3, Smith teaches the method, the method further comprising making a plurality of second performance measurements during the second interval (see paragraphs 41, 42).
For Claim 4, Smith teaches the method, wherein at least one of the first performance measurement or the second performance measurement includes one or more measurements of noise on the channel (see paragraphs 6, 39).
For Claim 5, Smith teaches the method, wherein at least one of the first measurement or the second performance measurement includes one or more measurements of a contention level on the channel (see paragraphs 6, 39).
For Claim 6, Smith teaches the method, wherein at least one of the first interval or the second interval has a duration of one hour (see paragraphs 48, 58, 88, tables 1-3).
For Claim 7, Smith teaches the method, wherein the predetermined period has a duration of seven days (see paragraphs 48, 58, 88, tables 1-3).
For Claim 8, Smith teaches the method, further comprising: 
obtaining a further first performance measurement from the first channel during a further first interval (see paragraphs 61, 62: current and historic); 
obtaining a further second performance measurement from the second channel during a further second interval (see paragraphs 61-62), the further first interval being temporally separated from the further second interval by the predetermined period (see paragraphs 61-62), the first and second intervals corresponding to the same time slot in a repeating cycle, a duration of the cycle being the predetermined period (see paragraphs 61-62 and Figure 4: timestamps); and 

For Claim 11, Smith teaches the method, further comprising recording the first performance measurement and the second performance measurement (see paragraph 40, Figure 4).
For Claim 12, Smith teaches the method, wherein the first performance measurement and the second performance measurement are averaged before being recorded (see paragraphs 42, 103).
For Claim 13, Smith teaches the method, wherein the first performance measurement and the second performance measurement are averaged over a sub interval of the first interval, the sub interval having a duration of one minute (see paragraph 103: average over y minutes includes an average over one minute).
For Claim 15, Smith teaches a method of selecting a channel for communication between an access point and a client device in a WLAN (see paragraph 2, Figure 1), the method comprising: 
obtaining a first performance measurement and a second performance measurement from a first channel (see paragraphs 31, 36); 
obtaining a third performance measurement and a fourth performance measurement from a second channel (see paragraphs 31, 36); 
determining a first working channel taking the first performance measurement and the third performance measurement into account (see paragraphs 31, 36; also paragraphs 41-42, 44-45); 
determining a second working channel taking the third performance measurement and the fourth performance measurement into account (see paragraphs 31, 36; also paragraphs 41-42, 44-45); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0006479) as applied to claims 1 and 8 above, and further in view of Schmidt (US 2017/0142752).
For Claim 9, Smith as applied above is not explicit as to, but Schmidt teaches the method, wherein the further first interval corresponds to a different time slot in the repeating cycle than the first interval (see paragraphs 75-76, 80: variable intervals within time bins depending on time of day).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use time varying measurements as in Schmidt when collecting measurements over time as in Smith. The motivation would be to achieve optimally representative measurements in consideration of known time varying network activity levels.
For Claim 10, Smith as applied above is not explicit as to, but Schmidt teaches the method, wherein the further second interval corresponds to a different time slot in the repeating cycle to the second interval (see paragraphs 75-76, 80: variable intervals within time bins depending on time of day).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use time varying measurements as in Schmidt when collecting measurements over time as in Smith. The motivation would be to achieve optimally representative measurements in consideration of known time varying network activity levels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 11-12 of copending Application No. 15/733674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.


For Claim 1, Claim 1 of 15733674 teaches  method of selecting a channel for wireless communication between an access point and a client device in a WLAN, the method comprising: 
obtaining a first performance measurement from a first channel during a first interval; 
obtaining a second performance measurement from a second channel during a second interval, the first interval being temporally separated from the second interval by a predetermined period which is greater than or equal to one second; and 
selecting a communication channel for use taking the first performance measurement and the second performance measurement into account.
	For Claim 2, Claim 2 of 15733674 teaches the method as claimed in claim 1, further comprising making a plurality of first performance measurements during the first interval.
	For Claim 3, Claim 3 of 15733674 teaches the method as claimed in claim 1, the method further comprising making a plurality of second performance measurements during the second interval.
For Claim 4, Claim 11 of 15733674 teaches the method as claimed in claim 1, wherein at least one of the first performance measurement or the second performance measurement includes one or more measurements of noise on the channel.
For Claim 5, Claim 12 of 15733674 teaches the method as claimed in claim 1, wherein at least one of the first measurement or the second performance measurement includes one or more measurements of a contention level on the channel.
For Claim 11, Claim 1 of 15733674 teaches the method as claimed in claim 1, further comprising recording the first performance measurement and the second performance measurement.

	For Claim 14, Claim 14 of 15733674 teaches an access point adapted for communication with a client device in a LAN, the access point comprising: 
a data collector adapted to collect a first performance measurement from a first channel during a first interval, the data collector being further adapted to collect a second performance measurement from a second channel during a second interval, the first interval being temporally separated from the second interval by a predetermined period which is greater than or equal to one second, the first interval and the second interval corresponding to the same time slot in a repeating cycle, the duration of the repeating cycle being the predetermined period; and 
a channel selector adapted to select a communication channel for use during the time slot taking the first performance measurement and the second performance measurement into account.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (US 2018/0132149) teaches a system in which channel contention is used as a measure of channel quality. Dillon (US 219/0215821) taches a system in which performance metrics are used to rank working channels. Amini et al. (US 11064319) teaches a system in which an interference profile for a channel over days and weeks is developed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/4/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466